DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over VETTER (US 6,634,299 B2) in view of LI Chang, DU Zhiming, "Progress in Cooling Technology for Pyrotechnic Gas Generator", ENERGETIC MATERIALS, Volume 12, Issue 5, pages 309 - 313 (Year: 2004), hereinafter, “Energetic Materials”.
Regarding claims 1, 3 and 17, Vetter discloses an igniting unit (Figs. 1, 2), comprising: an electric igniter 18, comprising a first inner cap 119 with a space 121 filled with a pyrotechnical charge; a second outer cap 10, wherein the first inner cap 119 forms a second space with the second outer cap 10 (Fig. 2).  Vetter discloses a propellant charge 16 received in the second outer cap 10.
Vetter does not specifically disclose an inert material provided in the space between the first inner cap 119 and the second outer cap 10.
“Energetic Materials” disclose a pyrotechnic gas generator gas cooling apparatus (Figs. 1, 2; pages 309-313) comprising an inert cooling agent 3 in a cooling chamber, the cooling agent configured to provide cooling of the propellant charge 2 of the electrical igniter upon ignition.
Regarding claims 1, 3 and 17, it would have been obvious, in view of “Energetic Materials”, to one of ordinary skill in the art before the effective filing date of the invention, to provide an inert cooling agent to the second space of Vetter’s electric igniter, so as to provide cooling and a reduction in temperature upon ignition of the electric igniter. 
Regarding claim 2, “Energetic Materials” discloses an embodiment wherein the inert cooling agent 3 is the sole material provided in a second chamber above the propellant charge chamber 2 (Fig. 2) or in a chamber outside the propellant charge chamber 2 (Fig. 1).  In view of “Energetic Materials”, to modify Vetter such that the inert cooling agent was the sole material in a separate space above the pyrotechnic charge chamber 10, would have been an obvious design modification to POSITA before the effective filing date of the invention, such a modification avoiding the step of mixing the inert cooling agent with the pyrotechnic charge during assembly of Vetter’s electric igniter.
Regarding claim 5, “Energetic Materials” discloses that the inert cooling agent comprises borax (borates), calcium carbonate, glass fibers (silicates).  In view of “Energetic Materials”, it would have been obvious to POSITA before the effective filing date of the invention to select any of borax (borates), calcium carbonate, glass fibers (silicates) as the inert cooling agent in Vetter et al./ Energetic Materials combination.
Regarding claim 6, Vetter et al. disclose a PTMS (plastic to metal seal) igniter comprising a plastic body 12 in which the two pins 10 are embedded whereby the plastic body 12 is connected to the first inner cap 119.
Regarding claim 9, Vetter et al. disclose that the second cap 10 is made from a plastic material (col.2, lines 15-17).
Regarding claim 10, Vetter et al. disclose that the second cap 10 is connected to the electric igniter by ultrasonic welding 14 (col. 2, lines 17-19).
Regarding claims 11-16, although not specifically disclosed, it is inherent that the Vetter et al. igniter can be used as a component of an inflator, an airbag module, a vehicle safety system, or any combination thereof, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so.  It is noted that “Energetic Materials” discloses the widespread use of pyrotechnic gas generators in various airbag systems (see abstract).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections provided in the prior non-final office action have been considered but are moot because of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641